DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4, 6-8, 10, 12-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2016/0119773) in view of Abramson et al (2009/0191915), Grainger et al (2012/0115512), Hamano et al (2013/0035118) further in view of Nayak et al (2020/0107291).
Regarding claims 1 and 10.  Xu teaches a method and system for validating location update request messages, the system comprising: 
a signaling firewall including at least one processor (0015, 0025, 0037, figure 1, item 50 - DRA combined IWF, 0015, 0037 wherein DRA,); 
a directional state database local to the signaling firewall for storing location information related to a mobile subscriber (0025, figure 1 wherein DRA combined IWF has local database 60 used to check the IMSI embedded in the received ULR message)
and a security signaling engine stored in memory of the signaling firewall and implemented using the at least one processor for receiving from a non-home network an ingress location update request message related to a mobile subscriber (0015, 0025, 0037, figure 1, item 50 - DRA combined IWF receives an UpdateLocationRequest (IMSI) via S6a (Diameter signaling), 0015, 0037 wherein DRA comprising process, memory and communication interface(s) for secure communication), 
querying a directional state database to obtain predicted country trajectory data associated with the mobile subscriber (0025, figure 1 wherein DRA combined IWF has local database 60 used to check the IMSI embedded in the received ULR message), 
Xu does not teach comparing the obtained predicted country trajectory data with country code information included in the ingress location update request message, and
validating the ingress location update request message if the predicted country trajectory data and the country code information match.
	Abramson teaches MCC, MNC and MSIN are together sometimes referred to in the art as an IMSI (0025).  Abramson teaches a coordinating data-processing server (item 305 figure 1, figure 5) having a local database (item 503, figure 6) which is a client mobility table that associates mobile carrier code (MCC) and the mobile network code (MNC) with a location string (table 610 in figure 6, 0055) thereby enabling an organization’s enterprise to accommodate roaming terminals (abstract, 0007).  For example, the combination of an MCC value of “262” and an MNC “01” corresponds to the location “Germany”, whereas the combination of an MCC value of “228” and an MNC value “03” corresponds to Switzerland.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the local database of the DRA combined IWF as taught by Xu to include a client mobility table as taught by Abramson in order to compare ingress update location request information (e.g., IMSI embedded in the received URL message.  The Examiner notes IMSI contains MCC and MNC) with known MCC/MNC pairs mapped to a location string (e.g., country) thereby enabling an enterprise the ability to route calls to a private branch exchange of the visited network thereby reducing toll charges.
	Regarding amendment dated 12/20/2021.  Applicant amends and argues prior art does not teach “wherein the predicted country trajectory data is utilized to identify a trajectory direction of a user equipment corresponding to the mobile subscriber that is used to indicate a predicted country that is a most probable destination for the user equipment.  Applicant points to originally filed specification, for example, on page 17 lines 20-27.
	The Examiner notes applicant’s specification on page 17 lines 20-27 disclose using Cell ID and/or LAC information to predict a neighboring country that the UE may enter.
	
	Grainger teaches requesting/acquiring the MCCs, LACs, and Cell ID from a server (0062, 0070).  The trajectory of the UE can be determined by first using MCC to determine a coarse trajectory of a country (0063).  Next, LACs are used to determine locations within a country (e.g., finer trajectory) when there is an MCC match (0064).  Then, Cell IDs (e.g., more accurate trajectory) which are cell IDs that are located within the location area represented by the LAC (0064) and when the UE leaves a location area of a geographic area the cells or location areas currently registered can be released, freeing up memory space (0067).
Grainger teaches (figure 1, 0027) when the UE is far away from geography region 104 (distance 102a in figure 1), the UE can monitor MCC of the cellular network.  Based on the MCC, the UE can determine in which country the UE is located (figure 1 – wherein UE at location 102a may have a trajectory towards Canada (e.g., polygon 120) or a trajectory towards the United States (e.g., polygon 122) or have a trajectory towards Mexico (e.g., polygon 124)).  When the UE moves into polygon 122 containing the United States (e.g., when UE is a distance 102b from geographic region 104), the UE can invoke or notify the application subsystem of UE to request location information that has more precise location accuracy.  The application subsystem can provide one or more LACs 130.  LAC 130 can represent a location area that includes one or more radio cells in a cellular network.  Each geographic region 104 can be located in multiple countries or location areas (figure 1, 0028).  When the UE is located closer (figure 1, 0030) to geographic region 104 (e.g., at distance 102c), location of the UE can be measured using finer location accuracy.  For example, upon determining the UE is in location area where geographic region 104 is located, the UE can notify the application subsystem of the LAC (e.g., LAC 132).  The application subsystem of the UE can request, from a server or from a data store on the UE, one or more cell IDs.  The UE has limited amount of memory (0033), therefore a limit on how many Cell IDs can be registered.  Using filters (e.g., MCC, LAC, and/or MNC) can reduce the number of cell IDs that are registered concurrently.  Figure 2, 0035-0037 illustrates an exemplary tier of geofenced detection where MCC is used to determine a coarse location of the UE.  The UE (100 in figure 2) can move in three different trajectories (e.g., trajectory towards Canada – bounding box 120 having MCC code 302, trajectory towards the United States – bounding box 122 having MCCs 310-316), and/or have a trajectory towards Mexico – bounding box 124 having MCC 334)).  The UE or server or both can determine which MCC is to be associated with geographic area 104 (0037) having Latitude and Longitude coordinates (0039-0040).  Bounding boxes can be stored at UE or at server and associated with MCCs (0041).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson to include MCCs, LACs and Cell IDs as taught by Grainger in order to first determine a coarse trajectory of the UE by using MCCs (e.g., first determine country), then determine a finer trajectory by using LACs (e.g, next determine a location area that is more precise), and then using Cell IDs to a more accurate trajectory of the UE as the UE moves towards a geographic region of interest.
Regarding RCE dated 6/15/2022.  Xu in view of Abramson and Grainger do not teach wherein the trajectory direction is identified using a plurality of mobility window entries that is stored in the directional state database and indicates previous movement patterns of the UE and supported in applications originally filed specification at page 18 lines 14-31 and figure 5 column 506 – “Sliding window about previous subscriber mobility pattern learnt”.
Hamano teaches tracking the direction of the UE wherein the direction of the UE is identified using several history table entries (figure 4, 0036-0039, 0043 – several movement patterns, 0052 – current moving pattern and previous movement pattern) with time stamp (e.g., window entries) which indicate previous movement patterns of the UE (0037, 0052-0054 – compare current moving pattern (e.g., Cell IDs) + time + date with previous movement patterns (e.g., Cell IDs) + time + date to determine if the current movement indicates movement towards a school, home, work, moving by a train, such a subway, or some other direction/pattern) (e.g., sliding window about the previous UE pattern(s) learnt).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson and Grainger to include tracking direction information which includes Cell IDs, date(s), and time(s) as taught by Hamano in order to determine if the current UE direction matches a previous stored direction and if there is a match then mark the movement pattern as a more important pattern than other irregular moving patterns (e.g., raise a level of importance of a pattern as the number of hits of the pattern is larger – Hamano at 0054) thereby speeding up the process of validating a UE position.


Regarding amendment dated 10/17/2022. Applicant amends and argues prior art does not teach “wherein indicating the predicted country is based on a location of the predicted country relative to the trajectory direction.  Applicant points to specification, for example, page 18, line 12 through page 19, line 6 and figure 5.  
During the interview (10/18/2022), Applicant further pointed to page 18, lines30-31 – predict country that the mobile is moving towards).
Nayak teaches predicting a country is based on the predicted country location that the UE is moving towards (0016 -direction of movement of the device, historical mobility patterns, past locations, figure 1, 0047 – direction of movement of the device used to estimate that the UE heading to country B, C, D, and/or E, 0096, 0121, 0131 – UE moving in a particular direction) which is used to adjust a UE scanning.  The first geographic region (e.g., the location of the predicted country) can be a fist country and the second geographic region (e.g,. the location of the predicted country) can be a second country (0020) wherein country A, country B, Country C, country D, and country E can be represented by Mobile Country Code (MCC) (0055, 0058, 0061-0062, 0065, 0113, 0117) and Cell-IDs can be used to identity different eNBs or coverage areas (0058 – wherein Cell IDs can be used to predict country border areas, 0115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson, Grainger and Hamano to include direction of movement information, MCC and/or Cell IDs as taught by Nayak in order to predict which country the UE is moving towards and adjusting UE scanning based on the predicted country.

Regarding claims 3 and 12.  Xu  teaches wherein the ingress location update request message is a Diameter update location request (ULR) message or an SS7 location update request message (0015, 0025, 0037, figure 1, item 50 - DRA combined IWF receives an UpdateLocationRequest (IMSI) via S6a (Diameter signaling). 
Regarding claims 4 and 13.  Xu teaches wherein the signaling firewall includes a Diameter routing agent (DRA) (figure 1 wherein DRA combined IWF 50 includes a DRA 30), a Diameter signaling router (DSR), a signal transfer point (STP), a security edge protection proxy (SEPP).
Regarding claim 6 and 15.  Xu does not explicitly show extracting a mobile country code (MCC) identifier from an international mobile subscriber identity (IMSI) included in the ingress location update request message to identify a country associated with the non-home network.
	However, Xu teaches MME in visited network sends an Update Location Request (URL) message via S6a Diameter signaling to the combined interworking system (item 50 figure 1) wherein the URL message includes an IMSI number.  The DRA 30 at the combined interworking system 50 first accesses the database 60 to check the IMSI embedded in the received ULR message (0025).
Abramson teaches MCC, MNC and MSIN are together sometimes referred to in the art as an IMSI (0025).  Abramson teaches a coordinating data-processing server (item 305 figure 1, figure 5) having a local database (item 503, figure 6) which is a client mobility table that associates mobile carrier code (MCC) and the mobile network code (MNC) with a location string (table 610 in figure 6, 0055) thereby enabling an organization’s enterprise to accommodate roaming terminals (abstract, 0007).  For example, the combination of an MCC value of “262” and an MNC “01” corresponds to the location “Germany”, whereas the combination of an MCC value of “228” and an MNC value “03” corresponds to Switzerland.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the local database of the DRA combined IWF as taught by Xu to include a client mobility table as taught by Abramson in order to compare ingress update location request information (e.g., IMSI embedded in the received URL message wherein the IMSI contains MCC/MNC as known in the art) with known MCC/MNC pairs mapped to a location string (e.g., country) thereby enabling an enterprise the ability to route calls to a private branch exchange of the visited network thereby reducing toll charges.
Regarding claims 7 and 16.  .  Xu in view of Abramson do not teach wherein the directional state database is provisioned with user equipment location information associated with the mobile subscriber.
Grainger teaches requesting/acquiring the MCCs (e.g., user equipment location information), LACs (e.g., user equipment location information), and Cell ID (e.g., user equipment location information) from a server (0062, 0070).  The trajectory of the UE can be determined by first using MCC to determine a coarse trajectory of a country (0063).  Next, LACs are used to determine locations within a country (e.g., finer trajectory) when there is an MCC match (0064).  Then, Cell IDs (e.g., more accurate trajectory) which are cell IDs that are located within the location area represented by the LAC (0064) and when the UE leaves a location area of a geographic area the cells or location areas currently registered can be released, freeing up memory space (0067).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson to include MCCs, LACs and Cell IDs as taught by Grainger in order to first determine a coarse trajectory of the UE by using MCCs (e.g., first determine country), then determine a finer trajectory by using LACs (e.g, next determine a location area that is more precise), and then using Cell IDs to a more accurate trajectory of the UE as the UE moves towards a geographic region of interest.
Regarding claims 8 and 17.  Xu in view of Abramson do not teach wherein the user equipment location information includes at least one of cell identifier (CID), a location area code (LAC) identifier, or a sector identifier.
Grainger teaches requesting/acquiring the MCCs (e.g., user equipment location information), LACs (e.g., user equipment location information), and Cell ID (e.g., user equipment location information) from a server (0062, 0070).  The trajectory of the UE can be determined by first using MCC to determine a coarse trajectory of a country (0063).  Next, LACs are used to determine locations within a country (e.g., finer trajectory) when there is an MCC match (0064).  Then, Cell IDs (e.g., more accurate trajectory) which are cell IDs that are located within the location area represented by the LAC (0064) and when the UE leaves a location area of a geographic area the cells or location areas currently registered can be released, freeing up memory space (0067).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson to include MCCs, LACs and Cell IDs as taught by Grainger in order to first determine a coarse trajectory of the UE by using MCCs (e.g., first determine country), then determine a finer trajectory by using LACs (e.g, next determine a location area that is more precise), and then using Cell IDs to a more accurate trajectory of the UE as the UE moves towards a geographic region of interest.
2.	Claims 2, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Abramson, Grainger, Hamano and Nayak et al (2020/0107291) further in view of Russell (2019/0007788).
Regarding claims 2 and 11.  Xu in view of Abramson, Grainger, Hamano and Nayak do not teach designating the ingress location update request message as suspicious if the predicted country trajectory data and the country code information are different.
	Russell teaches comparing MCC and MNC pairs with known location data and marks the MCC/MNC pair as suspicious if the UE is in a country that does not match (0009, 0032, 0034, TABLE 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu in view of Abramson, Grainger, Hamano and Nayak to compare MCC/MNC pairs with known location data as taught by Russell in order to mark the ULR message as suspicious and forward a copy of the suspicious message to fraud analytics platform wherein the fraud platform analyzes the URL message to identify an attacker and block subsequent messages from the attacker.
Regarding claim 19.  Xu teaches a non-transitory computer readable medium having stored thereon executable instructions that when executed by a processor of a computer controls the computer to perform steps comprising:
receiving, by a signaling firewall from a non-home network, an ingress location update request message related to a mobile subscriber (0015, 0025, 0037, figure 1, item 50 - DRA combined IWF receives an UpdateLocationRequest (IMSI) via S6a (Diameter signaling), 0015, 0037 wherein DRA comprising process, memory and communication interface(s) for secure communication);
querying a directional state database to obtain predicted country trajectory data associated with the mobile subscriber (0025, figure 1 wherein DRA combined IWF has local database 60 used to check the IMSI embedded in the received ULR message);
Xu does not teach comparing the obtained predicted country trajectory data with country code information included in the ingress location update request message;
validating the ingress location update request message if the predicted country trajectory data and the country code information match; and 
Abramson teaches a coordinating data-processing server (item 305 figure 1, figure 5) having a local database (item 503, figure 6) which is a client mobility table that associates mobile carrier code (MCC) and the mobile network code (MNC) with a location string (table 610 in figure 6, 0055) thereby enabling an organization’s enterprise to accommodate roaming terminals (abstract, 0007).  For example, the combination of an MCC value of “262” and an MNC “01” corresponds to the location “Germany”, whereas the combination of an MCC value of “228” and an MNC value “03” corresponds to Switzerland.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the local database of the DRA combined IWF as taught by Xu to include a client mobility table as taught by Abramson in order to compare ingress update location request information (e.g., IMSI embedded in the received URL message.  The Examiner notes IMSI contains MCC and MNC) with known MCC/MNC pairs mapped to a location string (e.g., country) thereby enabling an enterprise the ability to route calls to a private branch exchange of the visited network thereby reducing toll charges
Regarding amendment dated 12/20/2021.  Applicant amends and argues prior art does not teach “wherein the predicted country trajectory data is utilized to identify a trajectory direction of a user equipment corresponding to the mobile subscriber that is used to indicate a predicted country that is a most probable destination for the user equipment.  Applicant points to originally filed specification, for example, on page 17 lines 20-27.
	The Examiner notes applicants specification on page 17 lines 20-27 disclose using Cell ID and/or LAC information to predict a neighboring country that the UE may enter.
	Grainger teaches requesting/acquiring the MCCs, LACs, and Cell ID from a server (0062, 0070).  The trajectory of the UE can be determined by first using MCC to determine a coarse trajectory of a country (0063).  Next, LACs are used to determine locations within a country (e.g., finer trajectory) when there is an MCC match (0064).  Then, Cell IDs (e.g., more accurate trajectory) which are cell IDs that are located within the location area represented by the LAC (0064) and when the UE leaves a location area of a geographic area the cells or location areas currently registered can be released, freeing up memory space (0067).
Grainger teaches (figure 1, 0027) when the UE is far away from geography region 104 (distance 102a in figure 1), the UE can monitor MCC of the cellular network.  Based on the MCC, the UE can determine in which country the UE is located (figure 1 – wherein UE at location 102a may have a trajectory towards Canada (e.g., polygon 120) or a trajectory towards the United States (e.g., polygon 122) or have a trajectory towards Mexico (e.g., polygon 124)).  When the UE moves into polygon 122 containing the United States (e.g., when UE is a distance 102b from geographic region 104), the UE can invoke or notify the application subsystem of UE to request location information that has more precise location accuracy.  The application subsystem can provide one or more LACs 130.  LAC 130 can represent a location area that includes one or more radio cells in a cellular network.  Each geographic region 104 can be located in multiple countries or location areas (figure 1, 0028).  When the UE is located closer (figure 1, 0030) to geographic region 104 (e.g., at distance 102c), location of the UE can be measured using finer location accuracy.  For example, upon determining the UE is in location area where geographic region 104 is located, the UE can notify the application subsystem of the LAC (e.g,. LAC 132).  The application subsystem of the UE can request, from a server or from a data store on the UE, one or more cell IDs.  The UE has limited amount of memory (0033), therefore a limit on how many Cell IDs can be registered.  Using filters (e.g., MCC, LAC, and/or MNC) can reduce the number of cell IDs that are registered concurrently.  Figure 2, 0035-0037 illustrates an exemplary tier of geofenced detection where MCC is used to determine a coarse location of the UE.  The UE (100 in figure 2) can move in three different trajectories (e.g., trajectory towards Canada – bounding box 120 having MCC code 302, trajectory towards the United States – bounding box 122 having MCCs 310-316), and/or have a trajectory towards Mexico – bounding box 124 having MCC 334)).  The UE or server or both can determine which MCC is to be associated with geographic area 104 (0037) having Latitude and Longitude coordinates (0039-0040).  Bounding boxes can be stored at UE or at server and associated with MCCs (0041).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson to include MCCs, LACs and Cell IDs as taught by Grainger in order to first determine a coarse trajectory of the UE by using MCCs (e.g., first determine country), then determine a finer trajectory by using LACs (e.g, next determine a location area that is more precise), and then using Cell IDs to a more accurate trajectory of the UE as the UE moves towards a geographic region of interest.
Regarding RCE dated 6/15/2022.  Xu in view of Abramson and Grainger do not teach wherein the trajectory direction is identified using a plurality of mobility window entries that is stored in the directional state database and indicates previous movement patterns of the UE and supported in applications originally filed specification at page 18 lines 14-31 and figure 5 column 506 – “Sliding window about previous subscriber mobility pattern learnt”.
Hamano teaches tracking the direction of the UE wherein the direction of the UE is identified using several history table entries (figure 4, 0036-0039, 0043 – several movement patterns, 0052 – current moving pattern and previous movement pattern) with time stamp (e.g., window entries) which indicate previous movement patterns of the UE (0037, 0052-0054 – compare current moving pattern (e.g., Cell IDs) + time + date with previous movement patterns (e.g., Cell IDs) + time + date to determine if the current movement indicates movement towards a school, home, work, moving by a train, such a subway, or some other direction/pattern) (e.g., sliding window about the previous UE pattern(s) learnt).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson and Grainger to include tracking direction information which includes Cell IDs, date(s), and time(s) as taught by Hamano in order to determine if the current UE direction matches a previous stored direction and if there is a match then mark the movement pattern as a more important pattern than other irregular moving patterns (e.g., raise a level of importance of a pattern as the number of hits of the pattern is larger – Hamano at 0054) thereby speeding up the process of validating a UE position.
Regarding amendment dated 10/17/2022. Applicant amends and argues prior art does not teach “wherein indicating the predicted country is based on a location of the predicted country relative to the trajectory direction.  Applicant points to specification, for example, page 18, line 12 through page 19, line 6 and figure 5.  
During the interview (10/18/2022), Applicant further pointed to page 18, lines 30-31 – predict country that the mobile is moving towards).
Nayak teaches predicting a country is based on the predicted country location that the UE is moving towards (0016 -direction of movement of the device, historical mobility patterns, past locations, figure 1, 0047 – direction of movement of the device used to estimate that the UE heading to country B, C, D, and/or E, 0096, 0121, 0131 – UE moving in a particular direction) which is used to adjust a UE scanning.  The first geographic region (e.g., the location of the predicted country) can be a fist country and the second geographic region (e.g,. the location of the predicted country) can be a second country (0020) wherein country A, country B, Country C, country D, and country E can be represented by Mobile Country Code (MCC) (0055, 0058, 0061-0062, 0065, 0113, 0117) and Cell-IDs can be used to identity different eNBs or coverage areas (0058 – wherein Cell IDs can be used to predict country border areas, 0115).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the database as taught by Xu in view of Abramson, Grainger and Hamano to include direction of movement information, MCC and/or Cell IDs as taught by Nayak in order to predict which country the UE is moving towards and adjusting UE scanning based on the predicted country.



Xu in view of Abramson, Grainger, Hamano and Nayak do not teach designating the ingress location update request message as suspicious if the predicted country trajectory data and the country code information are different.
Russell teaches comparing MCC and MNC pairs with known location data and marks the MCC/MNC pair as suspicious if the UE is in a country that does not match (0009, 0032, 0034, TABLE 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu in view of Abramson, Grainger, Hamano and Nayak to compare MCC/MNC pairs with known location data as taught by Russell in order to mark the ULR message as suspicious and forward a copy of the suspicious message to fraud analytics platform wherein the fraud platform analyzes the URL message to identify an attacker and block subsequent messages from the attacker.
Regarding claim 20.  Xu in view of Abramson, Grainger, Hamano and Nayak do not teach designating the ingress location update request message as suspicious if the predicted country trajectory data and the country code information are different. 
Russell teaches comparing MCC and MNC pairs with known location data (e.g., predicted country trajectory)  and marks the MCC/MNC pair as suspicious if the UE is in a country that does not match (0009, 0032, 0034, TABLE 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu in view of Abramson, Grainger, Hamano and Nayak to compare MCC/MNC pairs with known location data as taught by Russell in order to mark the ULR message as suspicious and forward a copy of the suspicious message to fraud analytics platform wherein the fraud platform analyzes the URL message to identify an attacker and block subsequent messages from the attacker.
3.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Abramson, Grainger, Hamano and Nayak further in view of Peylo et al (2017/0295201).
Regarding claims 5 and 14.  Xu in view of Abramson, Grainger, Hamano and Nayak do not teach by the signaling firewall, an alert message to a network operator in response to determining that the predicted country trajectory data and the country code information are different.
	Peylo also teaches edge node may comprise DRA (0065).  Peylo teaches determine IMSI mismatch and raise an alarm thereby enabling the message to be further analyzed (0071-0075, 0079).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu in view of Abramson, Grainger, Hamano and Nayak to determine IMSI mismatch as taught by Peylo in order quickly raise an alert so the message can be further examined thus preventing an attacker via blacklisting IMSI.
4.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Abramson, Grainger, Hamano and Nayak further in view of Davies et al (2019/0037484).
Regarding claims 9 and 18.  Xu in view of Abramson, Grainger, Hamano and Nayak do not teach wherein the signaling firewall is configured to send Any Time Interrogation (ATI) messages to request the user equipment location information on a periodic basis, random basis, or preconfigured time interval.
Davies teaches Diameter Update Location Request (0074).  In particular, the apparatus (figure 2, item 70) can send or cause to be sent a MAP ‘anyTimeInterrogation’ message (also referred to herein as an ATI message) to obtain location area or routing area of the UE.  The ATI allows the UE’s location to be determined to a specific location area identity, LAI (location area and cell identity) or service area identity, SAI (location area and service area code) (0079) wherein the ATI may be sent periodically (0090, 0092).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xu in view of Abramson, Grainger, Hamano and Nayak to use an ‘anyTimeInterrogation’ message as taught by Davies in order to more accurately determine the UE’s location.
Response to Arguments
5.	Applicant's arguments filed 5/16/2022 and 6/15/2022 have been fully considered but they are not persuasive. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	---(2021/0211946) Li teaches using current mobility trajectory in conjunction with historical movement trajectories to obtain a matching degree for predicting future movement trajectory and a cell covering the future mobility trajectory is likely to be a cell which covers the UE, and the cell is selected as the target cell.
	---(2022/0191763) Roeland et al teaches using machine intelligence to predict future trajectory of the UE wherein the machine intelligence uses a list of Cell IDs, historic data of the UE, identity of the UE, etc.
	(11,272,560) Vivanco et al teaches predicting future trajectory of a UE based on location, speed of travel, direction of travel and/or the like, including cell identifiers.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646